                                      CASE 0:19-cr-00104-JNE-TNL Doc. 11 Filed 04/18/19 Page 1 of 1

                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MINNESOTA

                                                      INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                    )           COURTROOM MINUTES - CRIMINAL
                                                             )                BEFORE: Steven E. Rau
                                         Plaintiff,          )                 U.S. Magistrate Judge
                                                             )
   v.                                                        )   Case No:              19-cr-104 PJS/TNL
                                                             )   Date:                 April 18, 2019
Mason Paul Stuhldreher(3),                                   )   Courthouse:           St Paul
                                                             )   Courtroom:            3C
                                         Defendant,          )   Time Commenced:       2:22 p.m.
                                                                 Time Concluded:       2:24 p.m.
                                                                 Time in Court:        2 minutes



APPEARANCES:
   Plaintiff: Allen Slaughter, Assistant U.S. Attorney
   Defendant: Dominique Navarro
                           Retained

   Date Charges Filed: 4/10/2019                           Offense: conspiracy to distribute methamphetamine; possession with
                                                                                 intent to distribute methamphetamine

    Advised of Rights

on             Indictment

 Government moves for detention.
Motion is  granted, temporary detention ordered.

Next appearance date is April 24, 2019 at 10:00 a.m. before U.S. Magistrate Judge Steven E. Rau, CR 3C STP for:
  Detention hrg         Arraignment hrg

 Government moves to unseal the case.                      Granted



Additional Information:
                                                                                                    s/Janet Midtbo
                                                                                                  Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                                Template Updated 06/2013
